Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, $0.01 par value, of diaDexus, Inc., a Delaware corporation. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:October 27, 2014 LEAP TIDE CAPITAL MANAGEMENT, LLC By: /s/ Jan Loeb Name: Jan Loeb Title: Managing Member /s/ Jan Loeb JAN LOEB
